UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Lima, June 2, 2014 SUPERINTENDENCIA DEL MERCADO DE VALORES MATERIAL EVENT: Changes in Participation and Title of the Management team Dear Sirs: In accordance with CONASEV Resolution for Material Events, Reserved Information and Other Communications N° 107-2002-EF/94.10, Cementos Pacasmayo S.A.A. (the “Company”) notifies the following: Division: General Management Agreement date: May 30, 2014 Observations: The Corporate Development Management will be in charge of the Phosphate Project Management. Related to: Management team Action type: Change Manager: Arevalo Vega, Jose Luis Title: Phosphate Project Manager Start date: June 1, 2012 End date: May 30, 2014 RELATED TO NAME TITLE MANAGEMENT TEAM ASTETE ANGULO, NESTOR HERNAN HUMAN RESOURCES MANAGER MANAGEMENT TEAM CATERIANO ALZAMORA, CARLOS PAUL CORPORATE SOCIAL RESPONSIBILITY MANAGER MANAGEMENT TEAM DURAND PLANAS, JORGE JAVIER LEGALGENERAL COUNSEL MANAGEMENT TEAM FERREYROS PEÑA, MANUEL BARTOLOME MARTIN CHIEF FINANCIAL OFFICER MANAGEMENT TEAM JORDAN MUSSO, RODOLFO RICARDO INDUSTRIAL DEVELOPMENT MANAGER, CEMENT BUSINESS MANAGEMENT TEAM LARREA GUBBINS, JOAQUIN CARLOS MANUEL KEONI CORPORATE DEVELOPMENT MANAGER MANAGEMENT TEAM NADAL DEL CARPIO, HUMBERTO REYNALDO CHIEF EXECUTIVE OFFICER MANAGEMENT TEAM POMARINO PEZZIA, CARLOS JULIO VICE PRESIDENT, CEMENT BUSINESS MANAGEMENT TEAM REYES PAZOS, DIEGO SUPPLY CHAIN MANAGER MANAGEMENT TEAM ROMERO UMLAUFF, ALFREDO MANAGER FOR THE PIURAPROJECT MANAGEMENT TEAM TEEVIN VASQUEZ, JUAN GUILLERMO ENGINEERING AND PROJECTS MANAGER, CEMENT BUSINESS MANAGEMENT TEAM VILLANUEVA CASTILLO, HUGO PEDRO OPERATIONS MANAGER, PACASMAYO AND RIOJA CEMENT PLANT MANAGEMENT TEAM YAMAMOTO SHISHIDO, JUAN MANUEL CONTROLLER Sincerely, CEMENTOS PACASMAYO S.A.A. By: /s/ Carlos Molinelli Mateo Representative Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/Carlos Jose Molinelli Mateo Name: Carlos Jose Molinelli Mateo Title:
